DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11393436.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims recite the use of a harness for supporting a violin or viola in a playing position comprising: a first clamp and a second clamp (see figure 1) , each fitted with a compressible material for engaging a front and a rear of an instrument having a lower bout, the first clamp for engaging the front and rear at the lower bout on one side of the instrument and the second clamp for engaging the front and rear at the lower bout on another side of the instrument (see figure 13) ; a support connected to the first clamp; and a stabilizer connected to the second clamp; wherein the stabilizer is configured to releasably attach to the support and stabilize the support when the support is connected to the instrument, and the clamps hold the support and the stabilizer to the instrument; and wherein the harness can be fastened to an adjustable neck strap; wherein the support supports the weight of the instrument and the stabilizer prevents the support and the instrument from rotating when the support is on a user’s shoulder; comprising a pair of attachment points, one extending from each clamp providing attachment points for the neck strap; the first and second clamps configured to connect to the front and rear edge of the lower bout, wherein the support is a cantilevered support arm; the support further configured to support the weight of the instrument and the stabilizer further configured to prevent the rotation of the support under the weight of the instrument; the stabilizer further configured to prevent the rotation of the instrument; the support further comprising a holder for storing rosin (see figure 24); a first clamp and a second clamp each configured to engage the body of an instrument; a support arm having a clamp end, and the clamp end is attached to the first clamp; a stabilizer having a clamp end and a non-clamp end, and the clamp end is attached to the second clamp and the non-clamp end is configured to attach to the support arm; a neck strap having a first end and a second end, the first end is attached to the first clamp and the second end attached to the second clamp; wherein, when the clamps are attached to an instrument, the first clamp and the second clamp attach to different locations on the instrument; further wherein, when the clamps are attached to an instrument, the non-clamp end of the stabilizer attaches to the support arm; and further wherein, when the clamps are attached to an instrument and the neck strap is around a person’s neck (see figure 16), the support arm holds the instrument on a person’s shoulder;  the support arm further comprising: a non-clamp end and a curved body (see figure 1), and the curved body allows the clamp end of the support arm to be substantially horizontal to the ground and the non-clamp end of the support arm to be substantially perpendicular to the ground when the device is positioned on a person’s shoulder; further comprising: a twisted section that allows the clamp end of the support arm to sit on a person’s shoulder and the non-clamp end of the support arm to sit against a person’s chest; wherein when an instrument is attached to the device and the device is positioned on a person’s shoulder, the clamp-end presses down into the person’s shoulder and the non-clamp end presses back against the person’s chest (see figure 16)t; further wherein the stabilizer keeps the instrument from rotating; wherein when the neck strap is around a person’s neck, and the clamps are attached to an instrument, the weight of the instrument presses the support arm against the person’s shoulder and the resulting tension in the neck strap holds the instrument in place; the support arm further comprising a padded underside;  the clamp end of the support arm being detachably connected to the first clamp; and the stabilizer being a coated bendable wire (see figure 20).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY R LOCKETT whose telephone number is (571)272-2067. The examiner can normally be reached 7:30-5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-2067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY R LOCKETT/Primary Examiner, Art Unit 2837